EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Drennan on 10 August 2022.
The application has been amended as follows: 

The specification has been amended in the following manner:
S1) In the specification, page 9, line 18, the text has been amended in the following manner:

Phosphoglycerol), DOPS (dioleoyl phosphatidylserine),

S2) In the specification, page 20 line 15, the text has been amended in the following manner:

Phosphoglycerol), DOPS (dioleoyl phosphatidylserine),



The claims have been amended in the following manner:

Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A method for preparing liposomes for drug delivery containing microbubbles reactive to ultrasonic energy, comprising steps of: 
            generating the microbubbles including first shells as outer surfaces thereof and including inert gas inside the first shells;            inserting the generated microbubbles into a first filter with a first size in an extruder, thereby separating a part of the microbubbles with sizes to follow a first uniform distribution through an output port of the first filter;            generating the liposomes including second shells as outer surfaces thereof and including the separated microbubbles whose sizes follow the first uniform distribution encapsulated within an aqueous interior of the liposomes and drugs [[ ]] ; and            inserting the generated liposomes into a second filter with a second size in the extruder, thereby separating a part of the liposomes with sizes to follow a second uniform distribution through an output port of the second filter.

Claim 7 has been amended in the following manner:
Claim 7 (Amendment): The method of Claim 6, wherein the first lipids include at least one of DPPC (1,2-Dipalmitoyl-sn-glycerol-3-phosphocholine), HSPC (phosphatidylcholine), DDPC (1,2-didecanoyl-sn-glycerol-3-phosphocholine), DEPC (1,2-Di(cis-13-docosenoyl)-sn-glycerol-3-phosphocholine), DOPC (1,2-Dioleoyl-sn-glycerol-3-phosphocholine), DMPC (1,2-Dimyristoyl-sn-glycerol-3-phosphorylcholine), DLPC (1,2-Dilauroyl-sn-glycerol-3-phosphorylcholine), DEPC (1,2-Didecanoyl-sn-glycerol-3-phosphocholine), DSPC (1,2-Distearoyl-sn-glycerol-3-phosphocholine), MPPC (1-myristoyl-2-palmitoyl-sn-glycerol-3-phosphocholine), MSPC (1-myristoyl-2-stearoyl-sn-glycerol-3-phosphocholine), egg PC (phosphocholine), DPPA (Diphenylphosphoryl azide), DMPA-Na (1,2-Dimyristoyl-sn-glycerol-3-phosphate), DPPA-Na (1,2-Dipalmitoyl-sn-glycerol-3-phosphate), DOPA-Na (1,2-Dioleoyl-sn-glycerol-3-phosphate), DSPE (Distearoylphosphatidylethanolamine), DMPE (Dimyristoyl phosphatidylethanolamine), DOPE (Dioleoyl phosphatidylethanolamine), DPPE (Dipalmitoyl phosphatidylethanolamine), DOPE-Glutaryl-(Na)2 (1,2-Dioleoyl-sn-glycerol-3-phosphoethanolamine), egg PE (phosphatidylethanolamine), DSPG (Distearoy] phosphatidylglycerol), DMPG-Na (1,2-Dimyristoyl-sn-glycerol-3-Phosphoglycerol), DPPG-Na (1,2-Dipalmitoyl-sn-glycerol-3-Phosphoglycerol), DOPG-Na (1,2-Dioleoyl-sn-glycerol-3-Phosphoglycerol), DOPS (dioleoyl phosphatidylserine), DMPS (Dimyristoyl phosphatidylserine), DMPS- Na (1,2-Dimyristoyl-sn-glycerol-3-phosphoserine), DPPS-Na (1,2-Dipalmitoyl-sn-glycerol-3-phosphoserine), DOPS-Na (1,2-Dioleoyl-sn-glycerol-3-phosphoserine), DSPS (Distearoylphosphatidylserine), DSPE-mPEG (1,2-distearoyl-sn-glycerol-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)-2000]), DSPE-mPEG-2000-Na (1,2-Distearoyl-sn-glycerol-3-phosphoethanolamine), DSPE-mPEG-5000-Na, DSPE-Maleimide PEG-2000-Na, polysorbate 80, and dipotassium glycyrrhizinate.

Claim 16 has been amended in the following manner:
Claim 16 (Amendment): The method of claim 15, wherein the second lipids include at least one of DPPC (1,2-Dipalmitoyl-sn-glycerol-3-phosphocholine), HSPC (phosphatidylcholine), DDPC (1,2-didecanoyl-sn-glycerol-3-phosphocholine), DEPC (1,2-Di(cis-13-docosenoyl)-sn-glycerol-3-phosphocholine), DOPC (1,2-Dioleoyl-sn-glycerol-3-phosphocholine), DMPC (1,2-Dimyristoyl-sn-glycerol-3-phosphorylcholine), DLPC (1,2-Dilauroyl-sn-glycerol-3-phosphorylcholine), DEPC (1,2-Didecanoyl-sn-glycerol-3-phosphocholine), DSPC (1,2-Distearoyl-sn-glycerol-3-phosphocholine), MPPC (1-myristoyl-2-palmitoyl-sn-glycerol-3-phosphocholine), MSPC (1-myristoyl-2-stearoyl-sn-glycerol-3-phosphocholine), egg PC (phosphocholine), DPPA (Diphenylphosphoryl azide), DMPA-Na (1,2-Dimyristoyl-sn-glycerol-3-phosphate), DPPA-Na (1,2-Dipalmitoyl-sn-glycerol-3-phosphate), DOPA-Na (1,2-Dioleoyl-sn-glycerol-3-phosphate), DSPE (Distearoylphosphatidylethanolamine), DMPE (Dimyristoyl phosphatidylethanolamine), DOPE (Dioleoyl phosphatidylethanolamine), DPPE (Dipalmitoyl phosphatidylethanolamine), DOPE-Glutaryl-(Na)2 (1,2-Dioleoyl-sn-glycerol-3-phosphoethanolamine), egg PE (phosphatidylethanolamine), DSPG (Distearoy] phosphatidylglycerol), DMPG-Na (1,2-Dimyristoyl-sn-glycerol-3-Phosphoglycerol), DPPG-Na (1,2-Dipalmitoyl-sn-glycerol-3-Phosphoglycerol), DOPG-Na (1,2-Dioleoyl-sn-glycerol-3-Phosphoglycerol), DOPS (dioleoyl phosphatidylserine), DMPS (Dimyristoyl phosphatidylserine), DMPS- Na (1,2-Dimyristoyl-sn-glycerol-3-phosphoserine), DPPS-Na (1,2-Dipalmitoyl-sn-glycerol-3-phosphoserine), DOPS-Na (1,2-Dioleoyl-sn-glycerol-3-phosphoserine), DSPS (Distearoylphosphatidylserine), DSPE-mPEG (1,2-distearoyl-sn-glycerol-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)-2000]), DSPE-mPEG-2000-Na (1,2-Distearoyl-sn-glycerol-3-phosphoethanolamine), DSPE-mPEG-5000-Na, DSPE-Maleimide PEG-2000-Na, polysorbate 80, and dipotassium glycyrrhizinate.

Claim 23 has been amended in the following manner:
Claim 23 (Amendment): The method of Claim [[ ]] 1, wherein the liposomes are generated by irradiating a solution of source material for the second shells with the ultrasonic energy and then mixing the microbubbles and the drugs with the solution of the source material for the second shells.

Claim 25 has been cancelled without prejudice or disclaimer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims currently require forming liposomes encapsulated within the aqueous interior of the microbubble. This is adequately supported at least in view of figure 1 of the instant application, which is reproduced below.

    PNG
    media_image1.png
    334
    416
    media_image1.png
    Greyscale

Lee Reference: As relevant prior art, the examiner cites Lee (WO 2014/021678 A1), over which the instant claims were rejected in the prior office action. Lee is written in Korean. However, the examiner has obtained an English translation of Lee at https://patents.google.com/patent/WO2014021678A1/en?q=microbubble+nanoliposome+complex&oq=microbubble+nanoliposome+complex accessed on 7 April 2022. All page and paragraph citations will be to the English language translation; however, the material cited therein is understood to have been present in the original Korean document.
Lee is drawn to a microbubble-nanoliposome complex, as of Lee, page 1, title and abstract, as well as a method of making such a complex. The method of Lee is intended to deliver a therapeutic agent, as of Lee, page 1, abstract. The method of Lee manufactures a composition with the following structure, as of Lee, figure in abstract.

    PNG
    media_image2.png
    452
    708
    media_image2.png
    Greyscale

The above-reproduced structure shows liposomes attached to the outside of a microbubble. It does not show a microbubble encapsulated in the aqueous interior of the liposome, and Lee does not teach this elsewhere in the reference. There would have been no motivation for the skilled artisan to have modified Lee to have included this feature, nor would there have been a reasonable expectation that the method of Lee could have been modified to have included this feature with a reasonable expectation of success.
Ibsen Reference: As an additional relevant reference, the examiner cites Ibsen et al. (Drug Design, Development and Therapy, Vol. 7, 2013, pages 375-388), which was previously cited in the restriction requirement mailed on 9 February 2022. Ibsen et al. (hereafter referred to as Ibsen) teaches a liposome-microbubble combination, as of Ibsen, pages 375, title and abstract. Said liposome-microbubble combination may have the following structure, as of Ibsen, page 383, left column, figure 9, item “F”, reproduced below.

    PNG
    media_image3.png
    293
    281
    media_image3.png
    Greyscale

However, Ibsen is silent as to the method for preparing this composition, and does not teach or suggest the claimed method.
Lentacker Reference: As an additional relevant reference, the examiner cites Lentacker et al. (Soft Matter, Vol. 5, 2009, pages 2161-2170), which was previously cited in the restriction requirement on 9 February 2022. Lentacker et al. (hereafter referred to as Lentacker) is drawn to drug loaded microbubble design for ultrasound triggered drug delivery, as of Lentacker, page 2161, title and abstract. Lentacker teaches the following structure on page 2164, figure 4B, reproduced below.

    PNG
    media_image4.png
    342
    639
    media_image4.png
    Greyscale

The subject matter shown above left appears to have a similar structure as that made by the method recited by the instant claims. Nevertheless, as best understood by the examiner, Lentacker makes this composition via a method that is substantially different than the claimed method. As best understood by the examiner, Lentacker uses a procedure in which a liposome was first made, then was lyophilized and resuspended in the presence of air, as of Lentacker, page 2164, bottom of middle column and right column. This process described by Lentacker therefore appears to be substantially different from the instantly claimed process. This is because the process of Lentacker involves first forming liposomes, then loading the liposomes with an echogenic gas and thereby forming microbubbles, whereas the claimed method entails generating microbubbles and liposomes separately. The examiner also notes that Lentacker provides a substantial discussion of liposomes on page 2167; however, this discussion centers around liposomes linked to the outside of microbubbles, not microbubbles encapsulated in liposomes and therefore results in the formation of a product different than that formed by the recited method.
Paul Reference: Also as relevant, the examiner cites Paul et al. (Computational Mechanics, Vol. 53, 2014, pages 413-435), which was previously cited in the restriction requirement on 9 February 2022. Paul et al. (hereafter referred to as Paul) is drawn to microbubbles and liposomes, as of Paul, page 413, title and abstract. Said composition may have the following structure, as of Paul, page 416, figure 2, reproduced in part below.

    PNG
    media_image5.png
    388
    787
    media_image5.png
    Greyscale

Paul describes a method used to make this composition, as of Paul, page 415, paragraph bridging left and right columns. A proportion of this paragraph from the left column has been reproduced below.

    PNG
    media_image6.png
    342
    555
    media_image6.png
    Greyscale

As such, the process described by Paul is similar to that described by Lentacker, in that the process entails subjecting an already-formed liposome to freeze-thaw cycles to allow for the introgression of a gas such as air. Furthermore, the examiner notes that the above-reproduced diagram which shows a microbubble encapsulated in a liposome was taken from figure 2 of Paul, and Paul teaches that this figure “shows two hypothetical structures of ELIP”, as of Paul, page 415, right column, top paragraph below caption of figure 1. As such, Paul, like Lentacker, describes a process that is significantly different than the claimed process.
Unger Reference: As an additional relevant reference that has not previously been cited, the examiner cites Unger (US Patent 5,088,499). Unger is drawn to liposomes suitable as ultrasound contrast agents, as of Unger, title and abstract. Unger describes the following in figures 1B and 1C, which are reproduced below.

    PNG
    media_image7.png
    570
    498
    media_image7.png
    Greyscale

As best understood by the examiner, the above-reproduced figures may describe methods of making microbubbles encapsulated in liposomes. However, like in Lentacker and Paul, the methods described above show that a liposome is generated first, then modified to include microbubbles therein. This differs from the claimed method, which recites separately generating liposomes and microbubbles, and wherein the microbubble is generated in an earlier step as compared to the liposome.
Grayburn Reference: As an additional relevant reference that has not previously been cited, the examiner cites Grayburn et al. (US 2014/0134234 A1). Grayburn et al. (hereafter referred to as Grayburn) is drawn to methods for delivering an active agent involving liposomes and microbubbles, as of Grayburn, title and abstract. However, in Grayburn, it is the liposome which is encapsulated within the microbubble shell, not the microbubble which is encapsulated within the liposome. See Grayburn, paragraph 0047, relevant text reproduced below.

    PNG
    media_image8.png
    86
    459
    media_image8.png
    Greyscale

This differs from the claimed invention, in which it is the microbubble encapsulated in the liposome. The examiner has drawn the following picture in order to explain this in greater detail, wherein the below reproduced figure shows the liposome and microbubble but does not show the drug.

    PNG
    media_image9.png
    476
    1126
    media_image9.png
    Greyscale

There would have been no reasonable expectation that the method of Grayburn could have been successfully modified to have produced microbubbles encapsulated in liposomes rather than liposomes encapsulated in microbubbles. In addition, the skilled artisan would not have been motivated to have modified Grayburn to have produced this.
Seo Reference: As another relevant reference, the examiner cites Seo et al. (US 2016/0375156 A1). Seo et al. (hereafter referred to as Seo) teaches a composition with the following structure, as of Seo, figure 5, which is reproduced below.

    PNG
    media_image10.png
    435
    683
    media_image10.png
    Greyscale

The above-reproduced figure shows a microbubble encapsulated in a liposome. Seo then teaches the following method for making this, as of figure 11, reproduced below, wherein the examiner notes that Seo appears to use the term “micelle” with the understanding that a liposome is actually a species of micelle.

    PNG
    media_image11.png
    335
    485
    media_image11.png
    Greyscale

This method differs from the claimed method at least because in the claimed method, the microbubble is generated in the first step. In contrast, in the method of Seo reproduced above, the microbubble is not generated until the last step. Furthermore, the above-reproduced method appears to indicate that ultrasonic energy is needed to generate the microbubble. In contrast, in the instantly claimed method of instant claim 23, ultrasound energy is used to generate the liposome rather than the microbubble. As such, as best understood by the examiner, the method of Seo is similar to that of Lentacker, Paul, or Unger, in that a liposome is formed first (wherein Seo refers to the liposome as a micelle), and the microbubble is formed later by treatment of the liposome. This differs from the claimed invention wherein the microbubble is formed first and the liposome generated separately.
Holland Reference: As an additional relevant reference, the examiner cites Holland et al. (US 2016/0250252 A1). Holland et al. (hereafter referred to as Holland) teaches the following composition, as of Holland, figure A in the abstract, reproduced below.

    PNG
    media_image12.png
    319
    290
    media_image12.png
    Greyscale

As such, Holland teaches a microbubble encapsulated in a liposome. However, the method by which Holland prepares this is the following, as of claim 11 of Holland.

    PNG
    media_image13.png
    172
    463
    media_image13.png
    Greyscale

Holland, like Seo and Unger, teaches starting with a liposome then treating the liposome in order to form microbubbles therein. This is different from the claimed invention wherein the liposome and microbubbles appear to have been generated separately. There would have been no motivation for the skilled artisan to have modified the method of Holland to have achieved the claimed method, nor would there have been a reasonable expectation that if such a modification were made, a microbubble encapsulated within the aqueous interior of a liposome would have been successfully produced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/Primary Examiner, Art Unit 1612